DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Clams 1-8 and 16 are pending in the application.
Priority
	This application is a continuation of U.S. Patent Application No. 16/584,996, filed September 27, 2019, which is a continuation of U.S. Patent Application No. 15/822,617, filed November 27, 2017, which is a continuation of U.S. Patent Application No. 15/267,398, filed September 16, 2016, and claims priority benefit of foreign application No. GB1516504.6, filed September 17, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relief of symptoms of Huntington’s disease, does not reasonably provide enablement for prevention or prophylaxis of Huntington’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are several factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The claims are drawn to methods of treatment of Huntington’s disease comprising administration of a compound of Formula (I), or the specific compound recited in claim 16, where “treatment” is said to be synonymous with “therapy” as defined on p. 21-22:

    PNG
    media_image1.png
    321
    562
    media_image1.png
    Greyscale
.  Accordingly, “treating” as recited in the current claims comprises primary prophylaxis, which is interpreted to mean completely preventing Huntington’s disease.  
 (b)	Nature of the invention - The nature of the invention is pharmacological treatment of Huntington’s disease comprising administration of one or more of a compound demonstrated to be able to inhibit ATM kinase.
(c,e)	State of the prior art and predictability in the art - Lu (Science Translational Medicine 2014 6(268):1-12) teaches that targeting ATM kinase ameliorates toxicity in cell and animal models of Huntington’s disease.  Accordingly, there is a reasonable expectation that the currently-recited compounds, which are ATM kinase inhibitors, would be effective in relieving symptoms of Huntington’s disease.  However, regarding pharmacological prevention or prophylaxis of Huntington’s disease, 
Mayo Clinic (https://www.mayoclinic.org/diseases-conditions/huntingtons-disease/symptoms-causes/syc-20356117?p=1) teaches the following:
Huntington's disease is caused by an inherited difference in a single gene.  Medications are available to help manage the symptoms of Huntington's disease. But treatments can't prevent the physical, mental and behavioral decline associated with the condition.

The instant claims generally encompass methods of prophylaxis of Huntington’s disease for which no known small-molecule approaches are known in the art.  Accordingly, a person of ordinary skill in the art at the time the application was effectively filed would reject on their face claims to the preventive/prophylactic regimens currently claimed.
(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity.
(f-g)	Amount of direction provided by the inventor and existence of working examples - There are no working examples present for the prophylaxis of Huntington’s disease comprising administering an instantly-recited compound. Test assays and procedures are provided in the specification for demonstrating ATM kinase inhibition; however, the disclosure does not provide how the in vitro data correlates to the prophylaxis of Huntington’s disease. 
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
That the current compound(s) can be used to prevent Huntington’s disease is a finding for which Applicant has not provided supporting evidence.  Applicant has not provided any competent evidence or disclosed tests that are highly predictive for preventing Huntington’s disease by administering the recited compounds.  
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  Given that the state of the art establishes a lack of any known methods of reliable prevention, a person having ordinary skill in the art would need to develop preventative approaches that have eluded the entire field of research in Huntington’s disease. Such a task clearly extends far beyond what can be considered routine experimentation. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to accomplish prevention or prophylaxis of Huntington’s disease by a method comprising administration of a compound encompassed in the instant claims, with no assurance of success.
Applicants are advised to amend the cited claims to recite a method of relieving symptoms of Huntington’s disease, or the like, thereby excluding non-enabled preventive/prophylactic embodiments.
Alternatively, Applicants can persuasively argue in their response that the claimed method(s) is/are in fact enabled for prevention/prophylaxis of Huntington’s disease.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-9 of U.S. Patent No. 10,457,679 in view of Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company.  Although the claims at issue are not identical, they are not patentably distinct from each other because the previously-patented compounds (genus and specific compounds) are recited in the current method claims, and the instant patent application merely claims a particular use that is disclosed in the earlier patent (treatment of Huntington’s disease - see, for example, col. 16 lines 39-41).  Here, the examiner looked to Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company, which states the following:
Similarly, in Pfizer, the earlier patent claimed several compounds and the specification disclosed their use in treating inflammation and inflammation-associated disorders. 518 F.3d at 1363 & n.9; see U.S. Patent No. SUN PHARMACEUTICAL v. ELI LILLY 85,563,165 (“’165 patent”), at [57], col.1 ll.11-14, col.3 ll.3-27. The later patent then claimed a method of using these compounds for treating inflammation, inflammation-associated disorders, and specific inflammation-associated disorders, including arthritis, pain, and fever. Pfizer, 518 F.3d at 1363 & n.9; see U.S. Patent No. 5,760,068 (“’068 patent”) col.97 l.49-col.108 l.29. After rejecting the patentee’s objection to our consideration of the specification of the earlier patent, we determined that the later patent “merely claims a particular use described in the [earlier] patent of the claimed compositions of the [earlier] patent.” Pfizer, 518 F.3d at 1363 & n.8. As such, we concluded that the asserted claims of the later patent were not “patentably distinct” from the claims of the earlier patent, and thus the later patent was invalid for obviousness-type double patenting. Id. at 1368.

When US 10,457,679 is combined with Sun, non-statutory double patenting is present because the earlier patent claims the compounds and discloses their use in treating Huntington’s disease, and the current application now claims a method of using the same compound(s) in treating Huntington’s disease.  
Claims 1-8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-4 of U.S. Patent No. 9,856,255 in view of Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company.  Although the claims at issue are not identical, they are not patentably distinct from each other because the previously-patented compounds (genus and specific compounds) are recited in the current method claims, and the instant patent application merely claims a particular use that is disclosed in the earlier patent (treatment of Huntington’s disease - see, for example, col. 16 lines 29-31).  Here, the examiner looked to Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company, which states the following:
Similarly, in Pfizer, the earlier patent claimed several compounds and the specification disclosed their use in treating inflammation and inflammation-associated disorders. 518 F.3d at 1363 & n.9; see U.S. Patent No. SUN PHARMACEUTICAL v. ELI LILLY 85,563,165 (“’165 patent”), at [57], col.1 ll.11-14, col.3 ll.3-27. The later patent then claimed a method of using these compounds for treating inflammation, inflammation-associated disorders, and specific inflammation-associated disorders, including arthritis, pain, and fever. Pfizer, 518 F.3d at 1363 & n.9; see U.S. Patent No. 5,760,068 (“’068 patent”) col.97 l.49-col.108 l.29. After rejecting the patentee’s objection to our consideration of the specification of the earlier patent, we determined that the later patent “merely claims a particular use described in the [earlier] patent of the claimed compositions of the [earlier] patent.” Pfizer, 518 F.3d at 1363 & n.8. As such, we concluded that the asserted claims of the later patent were not “patentably distinct” from the claims of the earlier patent, and thus the later patent was invalid for obviousness-type double patenting. Id. at 1368.

When US 9,856,255 is combined with Sun, non-statutory double patenting is present because the earlier patent claims the compounds and discloses their use in treating Huntington’s disease, and the current application now claims a method of using the same compound(s) in treating Huntington’s disease.  
Claims 1-8 and 16 appear to be free of the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625